Title: From George Washington to Jonathan Trumbull, Sr., 8 January 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Dr Sir
            Head Quarters Morris Town Jany 8th 1780
          
          I have the honor to inclose your Excellency the copy of a letter I have just received from the late Commissary General, by which you will see upon how ill a footing our future prospects of supplies are; particularly with respect to meat. This corresponds with representations from every quarter, and with what we actually feel. The army has been near three months on a short allowance of Bread; within a Fortnight past almost perishing. They have been some times without Bread, some times without meat, at no time with much of either, and often without both. They have borne their distress in which the officers have shared a common Lot with the men, with as much fortitude as human

nature is capable of; but they have been at last brought to such a dreadful extremity, that no authority or influence of the officers no virtue or patience in the men themselves could any longer restrain them from obeying the dictates of their sufferings. The Soldiery have in several instances plundered the neighbouring Inhabitants even of their necessary subsistence. Without an immediate remedy this evil would soon become intolerable and unhappily for us we have no prospect of relief through the ordinary channels—We are reduced to this alternative either to let the army disbnd or to call upon the several Counties of this State to furnish a proportion of Cattle and Grain for the immediate supply of our wants—If the Magistrates refuse their aid we shall be obliged to have recourse to a military impress.
          But this Sir is an expedient as temporary in its relief as it is disagreeable in its execution, and injurious in its tendency. An army is not to be supported by measures of this kind. Something of a more permanent and effectual nature must be done. The Legislative authority of the respective States must interpose its aid—The Public treasury is exhausted—we have no Magazines any where that I know of—the Public officers have neither money nor credit to procure supplies. I assure your Excellency, as far as my knowledge extends, this is a faithful representation of our affairs—our situation is more than serious—it is alarming—I doubt not your Excellency will view it in the same light and that the Legislature of the State of Connecticut will give a fresh proof of their wisdom and zeal for the common cause by their exertions upon the present occasion; and I hope I shall be thought to be justified by circumstances when I add, that unless each State enters into the business of supplying the army as a matter seriously interesting to our political salvation we may shortly be plunged into misfortunes from which it may be impossible to recover.
          I have made a similar representation to all the States on which we depend for supplies. Maryland has passed an Act which promises us much assistance in the article of Flour and Forage, though it must be Some time before we can feel the benefit of it. She has appointed Commissioners in each County with full power to purchase or impress all the Grain in the State more than is sufficient for the use of the Inhabitants; and has interested them in a vigorous execution of the commission—I flatter

myself the other States will make equal exertions; and then we shall escape the calamities with which we are now threatned. I have the honor to be With the utmost respect & Esteem Your Excellency’s Most obet Servant
          
            Go: Washington
          
        